Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,106,579.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is drawn to SEQ ID NO: 9, which is 
    PNG
    media_image1.png
    429
    403
    media_image1.png
    Greyscale

This anticipates SEQ ID NO: 12 and 9 of claims 22 and 28. Claims 2-9 and 14 of ‘579 anticipate claim 23-27 and 28-29 by teaching the same bringing moieties, a carrier and excipient. 
Note that claims 22-29 have been interpreted to require R1 and R2 to limit the length of the peptide to only those of Xaa0-Xaa12 with no additional peptides.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,106,579 in view of Girrbach et al. (Phys. Chem. Chem. Phys., 2014, 16, 8036-8043).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘579 is drawn to SEQ ID NO: 9: which is 
    PNG
    media_image1.png
    429
    403
    media_image1.png
    Greyscale

This anticipates SEQ ID NO: 12 and 9 of claims 30. Claims 2-9 and 14 of ‘579 anticipate claim 23-27 and 28-29 by teaching the same bringing moieties, a carrier and excipient. 
Note that claims 22-29 have been interpreted to require R1 and R2 to limit the length of the peptide to only those of Xaa0-Xaa12 with no additional peptides.
Claim 1 also teaches SEQ NO: 184:

    PNG
    media_image2.png
    369
    386
    media_image2.png
    Greyscale
, which meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39.
The difference between the prior art and the instant claims is that ‘579 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘579. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘579. 
Therefore, claims 30-41 are rendered obvious. 
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,588,936.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 teaches the residues of claim 30 and claim 10 teaches SEQ NO: 184:

    PNG
    media_image2.png
    369
    386
    media_image2.png
    Greyscale
, which meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39.
The difference between the prior art and the instant claims is that ‘936 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘936. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘936. 
Therefore, instant claims 30-41 are rendered obvious. 

Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,937,222.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 teaches SEQ NO: 184:

    PNG
    media_image2.png
    369
    386
    media_image2.png
    Greyscale
, which meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39.
The difference between the prior art and the instant claims is that ‘222 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘222. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘222. 
Therefore, claims 30-41 are rendered obvious. 

Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,328,115.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 also teaches SEQ NO: 184:

    PNG
    media_image2.png
    369
    386
    media_image2.png
    Greyscale
, which meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39.
The difference between the prior art and the instant claims is that ‘222 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘222. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘222. 
Therefore, claims 30-41 are rendered obvious. 
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,918,691.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches:

    PNG
    media_image3.png
    549
    314
    media_image3.png
    Greyscale
and claims 9-10 teach the lipids of the instnat claims. Claims 1-10 together meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39.
The difference between the prior art and the instant claims is that ‘691 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘691. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘691. 
Therefore, claims 30-41 are rendered obvious. 
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,835,574.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NO: 1: 
    PNG
    media_image4.png
    329
    363
    media_image4.png
    Greyscale

This sequence meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39 and the bridges and Lys lipidation of claims 31-33, 35 and 38.
The difference between the prior art and the instant claims is that ‘574 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘574. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘574. 
Therefore, claims 30-41 are rendered obvious. 
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,435,438.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NO: 1: 
    PNG
    media_image5.png
    495
    612
    media_image5.png
    Greyscale

The sequence of claims 1-7 meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-38 and the bridges and Lys lipidation of claims 31-33, 35 and 39.
The difference between the prior art and the instant claims is that ‘438 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘438. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘438. 
Therefore, claims 30-41 are rendered obvious. 
Claims 30-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,123,399.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches SEQ ID NO: 1: 
    PNG
    media_image4.png
    329
    363
    media_image4.png
    Greyscale

This sequence meets the limitations of the C5 inhibitor of instant claims 30, 34 and 36-39 and the bridges and Lys lipidation of claims 31-33, 35 and 38.
The difference between the prior art and the instant claims is that ‘399 does not teach a method of preparing a C5 inhibitor by solid phase synthesis or a method of assessing a compound for C5 binding. 
Girrbach teaches that structural data can be used to calculate the binding energies of a receptor-derived peptide to CXCL8 (abstract, p. 8037, Col. 2). This reference teaches that peptide libraries synthesized by solid-phase synthesis can be analyzed for changes in protein–peptide binding energies upon exchange of individual amino acids with alanine revealed hot-spots with large contributions to this interaction and identified amino acid exchanges that would increase the peptide's affinity to CXCL8 (p. 8038, Col. 2). This reference further teaches that to validate and improve the model they further developed a fluorescence polarization assay to experimentally measure the affinity of receptor-derived peptides to the chemokine CXCL8 (p. 8037, Col. 2). This reference further teaches that the combination of computer model and fluorescence polarization can be easily applied to other pairs of chemokines and receptor-derived peptides by exploiting homologies in the chemokine family, but also to other protein peptide pairs as far as suitable structural data are available as a starting point (p. 
Girrbach also teaches that changes in binding energy in response to the mutation of selected residues in the receptor-derived peptides were quantified (p. 8042, Col. 1). Based on the comparison of computational and experimental data the computer model can be improved. Furthermore, they conclude that the assay can be employed to experimentally identify or test future inhibitory sequences (p. 8042, Col. 1).
It would have been obvious to one of ordinary skill in the art to use the method of solid phase synthesis and fluorescent polarization to synthesize and analyze the sequences of ‘399. One would be motivated to do so because solid phase synthesis is well known in the peptide art and Girrbach teaches that fluorescence polarization is a useful tool for analyzing peptide binding interactions. As such, there is a reasonable expectation of success that the method of Girrbach can be combined with the peptides of ‘399. 
Therefore, claims 30-41 are rendered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654